      Case: 1:19-cr-00489-BYP Doc #: 13 Filed: 08/19/19 1 of 2. PageID #: 89




                             UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                   )       CASE NO. 1:19-CR-489
                                            )
              Plaintiff,                    )       JUDGE BENITA Y. PEARSON
                                            )
v.                                          )
                                            )
GARY FRANTZ, et al.,                        )
                                            )
              Defendants.                   )       NOTICE OF APPEARANCE


       Notice is hereby given that Justin E. Herdman, United States Attorney, enters his

appearance as co-counsel of record for Plaintiff United States of America.

                                                    Respectfully submitted,

                                                    JUSTIN E. HERDMAN
                                                    United States Attorney

                                            By:     /s/ Justin E. Herdman
                                                    JUSTIN E. HERDMAN (#0080418)
                                                    United States Attorney
                                                    Carl B. Stokes U.S. Courthouse
                                                    801 West Superior Avenue, Suite 400
                                                    Cleveland, Ohio 44113-1852
                                                    (216) 622-3600
                                                    E-mail: Justin.Herdman@usdoj.gov
                                                    Attorney for Plaintiff
       Case: 1:19-cr-00489-BYP Doc #: 13 Filed: 08/19/19 2 of 2. PageID #: 90



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of August, 2019, the foregoing Notice of Appearance

was filed electronically. Notice of this filing will be sent to all parties by operation of the Courtʼs

electronic filing system. Parties may access this filing through the Courtʼs system.



                                                       /s/ Justin E. Herdman
                                                       JUSTIN E. HERDMAN
                                                       United States Attorney




                                                  2
